***********
. In a prior expedited medical motion proceeding, Plaintiff filed an Expedited Medical Motion on February 19, 2009 seeking further medical treatment for a condition alleged to be related to Plaintiff's admittedly compensable December 28, 2007 work injury. On April 7, 2009, Deputy Commissioner Robert Wayne Rideout allowed Plaintiff's Expedited Medical Motion and Defendants appealed to the Full Commission. On May 27, 2009, the Full Commission entered an Order directing Defendants to "submit Plaintiff to a one-time evaluation with a spine specialist on whom the parties can agree for purposes of an evaluation of Plaintiff's current condition and recommended future treatment." Pursuant to the May 27, 2009 Full Commission Order, Dr. Dennis Eugene Bullard, a neurosurgeon, evaluated Plaintiff and recommended surgery. Subsequently, Defendants sought a second opinion on Dr. Bullard's recommendation for surgery and medical causation opinion. On May 19, 2010, Plaintiff filed a Motion in the Cause in opposition to Defendants' intent to seek a second opinion evaluation. On May 27, 2010, *Page 2 
the Full Commission entered an Order allowing Defendants to proceed with the second opinion evaluation by Dr. Robert Lacin, a neurosurgeon. The report of Dr. Lacin was submitted to the Full Commission for review along with other documentation.
After consideration of the briefs and other written submissions of the parties, the Full Commission is of the opinion that oral arguments are not necessary for the determination of the issue presently before it.
It is hereby ORDERED that this matter be referred to Chief Deputy Commissioner Wanda Blanche Taylor for assignment to a Deputy Commissioner for an evidentiary hearing on whether Plaintiff's current condition and the need for the surgery recommended by Dr. Bullard are causally related to his admittedly compensable December 28, 2007 work injury. The Deputy Commissioner shall issue a written opinion or order based upon the evidence presented.
The Full Commission further ORDERS that mediation be bypassed and that the evidentiary hearing of this matter be conducted on an expedited basis.
This the ___ day of July 2010.
                                S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ STACI T. MEYER COMMISSIONER
  S/___________________ DIANNE C. SELLERS COMMISSIONER *Page 1